MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                   FILED
regarded as precedent or cited before any                                           Nov 13 2020, 9:29 am
court except for the purpose of establishing
                                                                                        CLERK
the defense of res judicata, collateral                                             Indiana Supreme Court
                                                                                       Court of Appeals
estoppel, or the law of the case.                                                        and Tax Court




APPELLANT PRO SE                                        ATTORNEYS FOR APPELLEE
Angela Christine Garrett                                Curtis T. Hill, Jr.
Rockville, Indiana                                      Attorney General of Indiana

                                                        Tyler G. Banks
                                                        Supervising Deputy Attorney
                                                        General
                                                        Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Angela Christine Garrett,                               November 13, 2020
Appellant-Petitioner,                                   Court of Appeals Case No.
                                                        19A-PC-2444
        v.                                              Appeal from the Hendricks
                                                        Superior Court
State of Indiana,                                       The Honorable Mark A. Smith,
Appellee-Respondent.                                    Judge
                                                        Trial Court Cause No.
                                                        32D04-1307-PC-6



Barteau, Senior Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-PC-2444 | November 13, 2020                 Page 1 of 9
                                     Statement of the Case
[1]   Angela Christine Garrett appeals the denial of her petition for post-conviction

      relief. We affirm.


                                                    Issue
[2]   Garrett raises one issue, which we restate as: whether the post-conviction court

      erred in rejecting her claim of ineffective assistance of appellate counsel.


                               Facts and Procedural History
[3]   The underlying facts, as taken from Garrett’s direct appeal, are as follows:


              Police stopped a car in which Garrett was a passenger. The
              driver, Jay Haines, told police he had smoked marijuana that day
              and gave police an ashtray with the remains of several marijuana
              cigarettes. As police removed Garrett from the car, she told
              police there was a gun between the passenger seat and the center
              console. Police patted down Garrett and found two bundles of
              cash totaling $4,500. In her purse they found a gun, two scales,
              small plastic baggies, and material with which to cut the
              methamphetamine in order to increase its volume. A small
              pouch next to her purse contained about twenty-six grams of
              methamphetamine in three baggies, a pipe, a scale, and more
              small baggies. Another gun was found in the trunk.


              Garrett and Haines were taken to the county jail where Garrett
              told a detective all the seized property belonged to her.


      Garrett v. State, 964 N.E.2d 855, 856 (Ind. Ct. App. 2012), transfer denied.

      Garrett later claimed that the contraband actually belonged to Haines and that

      he had coerced her to claim ownership of those items.
      Court of Appeals of Indiana | Memorandum Decision 19A-PC-2444 | November 13, 2020   Page 2 of 9
[4]   On January 26, 2009, the State charged Garrett with dealing in

      methamphetamine, a Class A felony, and possession of a handgun without a

      license, a Class A misdemeanor. On that same day, the trial court held an

      initial hearing and set an omnibus date of April 8, 2009. Subsequently, by

      agreement of the parties, the court extended the omnibus date to June 3.


[5]   At the June 3 hearing, Garrett requested a continuance of the trial. The court

      granted the continuance and extended the omnibus date to July 15. Garrett

      failed to appear for a July 15 pretrial hearing, and the court issued an arrest

      warrant.


[6]   The court held a hearing on October 10, 2009, after Garrett was arrested, and

      reset the omnibus date for January 6, 2010. Garrett subsequently requested five

      continuances, which the court granted.


[7]   In May 2010, Garrett’s attorney moved to withdraw, claiming Garrett had

      missed appointments with him and had not paid him. The court granted the

      motion and issued another warrant for Garrett’s arrest.


[8]   Garrett was arrested on June 12, 2010, and the trial court held a status hearing

      on June 14, 2010. During the hearing, the prosecutor stated he or she intended

      to file additional charges against Garrett. The court reset the omnibus date for

      August 4, 2010, without objection. Direct Appeal Appellant’s App. Vol. 1, p.

      52.




      Court of Appeals of Indiana | Memorandum Decision 19A-PC-2444 | November 13, 2020   Page 3 of 9
[9]    On June 18, 2010, the State moved to amend the charging information to add a

       new charge of Class B felony possession of a firearm by a serious violent felon,

       a firearm sentencing enhancement, and a habitual offender sentencing

       enhancement. On June 22, 2010, the court granted the State’s motion.


[10]   Next, Garrett, represented by a new attorney, filed a motion to suppress, which

       the court denied. On March 9, 2011, Garrett filed a motion to dismiss the Class

       B felony firearm charge and the sentencing enhancements. On March 14, 2011,

       the court denied the motion to dismiss.


[11]   On March 18, 2011, the trial court began a two-day jury trial. The jury

       determined Garrett was guilty of dealing in methamphetamine, a Class A

       felony, and carrying a handgun without a license, a Class A misdemeanor.

       Garrett next admitted she was guilty of unlawful possession of a firearm by a

       serious violent felon and that she was an habitual offender. The State dismissed

       the firearm sentencing enhancement.


[12]   At the April 20, 2011 sentencing hearing, the court sentenced Garrett to twenty

       years for the Class A felony dealing conviction and vacated the Class A

       misdemeanor handgun charge. The court further sentenced Garrett to fifteen

       years on the Class B felony firearm charge, plus fifteen years for the habitual

       offender sentencing enhancement. Finally, the court directed Garrett to serve

       her sentences concurrently, for a total sentence of thirty years.


[13]   Garrett appealed, arguing the trial court erred by failing to instruct the jury on

       possession of methamphetamine as a lesser included offense of the charge of

       Court of Appeals of Indiana | Memorandum Decision 19A-PC-2444 | November 13, 2020   Page 4 of 9
       dealing in methamphetamine. A panel of this Court agreed with Garrett,

       reversed the Class A felony dealing conviction, and remanded for a new trial.

       Garrett, 964 N.E.2d at 858. On remand, the State declined to retry Garrett on

       the Class A felony charge, and the trial court issued an amended abstract of

       judgment stating that Garrett was guilty of the Class B felony firearm charge

       and was an habitual offender. Garrett’s thirty-year sentence remained

       unchanged.


[14]   On July 26, 2013, Garrett filed a petition for post-conviction relief. An attorney

       entered an appearance for Garrett on August 9, 2013, but ultimately withdrew

       the appearance on December 9, 2015, without amending Garrett’s petition or

       presenting any arguments to the post-conviction court.


[15]   On September 17, 2019, the post-conviction court held an evidentiary hearing,

       at which Garrett appeared pro se. The court denied Garrett’s petition at the

       end of the hearing. This appeal followed.


                                    Discussion and Decision
[16]   Garrett argues the post-conviction court erred in rejecting her claim of

       ineffective assistance of appellate counsel. The petitioner in a post-conviction

       case bears the burden of establishing grounds for relief by a preponderance of

       the evidence. Campbell v. State, 19 N.E.3d 271, 273-74 (Ind. 2014). When

       appealing the denial of post-conviction relief, the petitioner seeks review of a

       negative judgment. Id. at 274. As a result, to prevail on appeal a petitioner

       must show that the evidence as a whole leads unerringly and unmistakably to a

       Court of Appeals of Indiana | Memorandum Decision 19A-PC-2444 | November 13, 2020   Page 5 of 9
       conclusion opposite that reached by the post-conviction court. Hollowell v. State,

       19 N.E.3d 263, 269 (Ind. 2014). We may not reweigh the evidence or reassess

       the credibility of the witnesses. Rowe v. State, 915 N.E.2d 561, 563 (Ind. Ct.

       App. 2009), trans. denied.


[17]   To prevail on a claim of ineffective assistance of counsel, a petitioner is required

       to establish: (1) counsel’s performance was deficient; and (2) counsel’s deficient

       performance prejudiced the petitioner. Young v. State, 143 N.E.3d 965, 971

       (Ind. Ct. App. 2020), trans. denied. To establish deficient performance, the

       petitioner must show that counsel’s representation fell below an objective

       standard of reasonableness. Id. To establish prejudice, the petitioner must

       show there is a reasonable probability that, but for counsel’s errors, the results

       of the proceeding would have been different. Id.


[18]   There is a strong presumption that counsel rendered adequate assistance and

       made all significant decisions in the exercise of reasonable professional

       judgment. Wine v. State, 147 N.E.3d 409, 417 (Ind. Ct. App. 2020), trans.

       denied. Further, because the strategic decision regarding which issues to raise

       on appeal is one of the most important decisions to be made by appellate

       counsel, counsel’s failure to raise a specific issue on direct appeal rarely

       constitutes ineffective assistance. Young, 143 N.E.3d at 971. To evaluate

       whether appellate counsel performed deficiently by failing to raise an issue, we

       apply a two-part test: (1) whether the unraised issue is significant and obvious

       from the face of the record; and (2) whether the unraised issue is “clearly

       stronger” than the raised issues. Id.

       Court of Appeals of Indiana | Memorandum Decision 19A-PC-2444 | November 13, 2020   Page 6 of 9
[19]   Garrett claims her appellate counsel should have presented the following

       argument: the trial court erred in denying Garrett’s motion to dismiss the

       State’s Class B felony firearm charge and the sentencing enhancements because
                                              1
       those charges were untimely.


[20]   As a general rule, the law that is in effect at the time a crime is committed is

       controlling on a case. Parsley v. State, 273 Ind. 46, 49, 401 N.E.2d 1360, 1362

       (1980). When Garrett committed her offenses in 2009, the statute that

       governed the amendment of a charging information provided, in relevant part:


               (b) The indictment or information may be amended in matters of
               substance and the names of material witnesses may be added, by
               the prosecuting attorney, upon giving written notice to the
               defendant at any time:


               (1) up to:


               (A) thirty (30) days if the defendant is charged with a felony; or


               (B) fifteen (15) days if the defendant is charged only with one (1)
               or more misdemeanors;


               before the omnibus date; or




       1
        Garrett also claims her post-conviction counsel should have raised this argument, but post-conviction
       counsel withdrew from the case before the evidentiary hearing and did not amend Garrett’s pro se petition for
       post-conviction relief. We need not address this issue further.

       Court of Appeals of Indiana | Memorandum Decision 19A-PC-2444 | November 13, 2020                Page 7 of 9
               (2) before the commencement of trial;


               If the amendment does not prejudice the substantial rights of the
               defendant. When the information or indictment is amended, it
               shall be signed by the prosecuting attorney or a deputy
               prosecuting attorney.


                                                    *****


               (e) An amendment of an indictment or information to include a
               habitual offender charge under IC 35-50-2-8, IC 35-50-2-8.5, or
               IC 35-50-2-10 must be made not later than ten (10) days after the
               omnibus date. However, upon a showing of good cause, the
               court may permit the filing of a habitual offender charge at any
               time before the commencement of the trial.


       Ind. Code § 35-34-1-5 (2007).


[21]   In Garrett’s case, the trial court issued an arrest warrant after her attorney

       moved to withdraw, claiming that she had missed several appointments and

       had failed to pay him. During a June 14, 2010 hearing after Garrett’s arrest, the

       prosecutor stated he or she intended to file additional charges. The trial court

       set a new omnibus date of August 4, 2010, without objection.


[22]   On June 18, 2010, the State moved to amend the charging information to add a

       new charge of Class B felony possession of a firearm by a serious violent felon,

       a firearm sentencing enhancement, and a habitual offender sentencing

       enhancement. The new charges were filed well before the deadlines set forth in

       Indiana Code section 35-34-1-5, subsections (b) and (e). As a result, the new

       charge and sentencing enhancements were timely, and Garrett’s appellate
       Court of Appeals of Indiana | Memorandum Decision 19A-PC-2444 | November 13, 2020   Page 8 of 9
       counsel would not have prevailed on a challenge to the timeliness of the

       amendments to the charging information. Counsel does not render ineffective

       assistance by rejecting a “futile endeavor.” Allen v. State, 686 N.E.2d 760, 780

       (Ind. 1997). A challenge to the timeliness of the State’s amendments to the

       charging information would have been neither more significant nor stronger

       than the issue that appellate counsel raised, and upon which Garrett prevailed.

       The post-conviction court did not err in denying Garrett’s claim of ineffective

       assistance of appellate counsel.


                                                Conclusion
[23]   For the reasons stated above, we affirm the judgment of the post-conviction

       court.


[24]   Affirmed.


       Robb, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-PC-2444 | November 13, 2020   Page 9 of 9